NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 11a0137n.06

                                          No. 09-5724                                   FILED
                                                                                    Mar 09, 2011
                         UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )
                                                )   ON APPEAL FROM THE UNITED
v.                                              )   STATES DISTRICT COURT FOR THE
                                                )   WESTERN DISTRICT OF KENTUCKY
BRYENT MILLER,                                  )
                                                )
       Defendant-Appellant.                     )




       Before: MARTIN, BOGGS, and COOK, Circuit Judges.


       COOK, Circuit Judge. After discovering a gun in Bryent Miller’s backpack during a traffic

stop, authorities charged him with possession of a firearm by a convicted felon. Miller moved to

suppress the gun, characterizing its discovery as the product of an illegal stop and search. The

district court denied Miller’s motion, and Miller entered a conditional guilty plea. Miller now

appeals the denial of his motion to suppress. We affirm.


                                               I.


       While approaching a parking lot where other police officers were gathered as part of a drug

violence task force, Louisville Police Lieutenant Stephen Thompson observed an orange car with

gold rims, which he found “unique.” According to Thompson, Miller’s brother Andreous, the driver
No. 09-5724
USA v. Miller


of the car, turned into the parking lot without signaling. When oncoming traffic prevented

Thompson from pursuing Miller, the other officers initiated the stop. As they approached, these

officers saw Andreous move toward his waist, causing one officer to draw his gun. The officers

opened the driver’s door and saw loose marijuana in Andreous’s lap. As the officers removed

Andreous from the car, they found crack cocaine on the floorboard and arrested him. In the

meantime, Thompson arrived in the parking lot and removed Miller from the car. During a vehicle

search, Thompson found a backpack behind Miller’s seat that contained a gun, a fast food restaurant

hat, and a name tag bearing Miller’s name. Miller admitted to owning the gun.


       A grand jury indicted Miller on one count of possession of a firearm by a convicted felon.

Miller moved to suppress the gun as the product of an illegal stop and search. The district court held

an evidentiary hearing, during which Andreous claimed he had signaled his turn. Thompson initially

testified that he was behind Andreous’s southbound car when Andreous turned into the parking lot

without signaling. On cross-examination, Thompson first said that he was heading toward Interstate

264 (northbound), but then said that he did not know from which direction he had originally come.

Thompson also testified that he was alone in the car. The court found Thompson’s testimony

credible and held that the police had probable cause to stop and search the car.


       Afterwards, Thompson realized he confused some of his testimony. He called the prosecutor

and asked to reopen the hearing. The district court granted the government’s motion and allowed

Thompson to clarify that he was driving northbound when he saw Andreous’s car stopped or


                                                -2-
No. 09-5724
USA v. Miller


stopping in the southbound lane to turn left without signaling. Thompson then made a U-turn, came

up behind Andreous, and saw that he still had not signaled his turn. Thompson also stated that two

other officers were in the car with him. The court commended Thompson for clarifying the record

and affirmed its previous ruling. Miller entered a conditional guilty plea. The court sentenced him

to thirty-seven months’ imprisonment and three years of supervised release. Miller now appeals the

denial of his motion to suppress.


                                                  II.


       Miller faults the district court for crediting Thompson’s testimony that Andreous failed to

signal his turn. Absent this finding, Miller claims, the officers lacked probable cause to stop the car,

rendering the gun the product of an illegal search. Considering the evidence in the light most

favorable to the government, we review the district court’s findings of fact for clear error and its

conclusions of law de novo. United States v. Gross, 624 F.3d 309, 314 (6th Cir. 2010). We accord

“considerable deference” to a district court’s credibility determinations, United States v. Moses, 289

F.3d 847, 851 (6th Cir. 2002), and “‘[f]indings of fact anchored in credibility assessments are

generally not subject to reversal upon appellate review,’” United States v. Hudson, 405 F.3d 425, 442

(6th Cir. 2005) (alteration in original) (quoting United States v. Taylor, 956 F.2d 572, 576 (6th Cir.

1992) (en banc)). “However, a court’s decision to credit testimony can constitute clear error if the

testimony was implausible, internally inconsistent, or against the weight of evidence, such that no




                                                 -3-
No. 09-5724
USA v. Miller


reasonable fact-finder would credit it.” United States v. Gray, 182 F. App’x 408, 411 (6th Cir.

2006).


         Despite this stringent standard, Miller urges us to overturn the district court’s credibility

determinations. Miller first argues that the district court did not consider whether the alleged failure

to signal was merely a pretext to stop a car that Thompson admitted “st[ood] out.” But the legality

of a traffic stop does not hinge on an officer’s internal motivation. See Whren v. United States, 517

U.S. 806, 812–13 (1996) (explaining that previous cases “foreclose any argument that the

constitutional reasonableness of traffic stops depends on the actual motivations of the individual

officers involved”); United States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999) (“[A]n officer may stop

a vehicle for a traffic violation when his true motivation is to search for contraband, as long as the

officer had probable cause to initially stop the vehicle.”). Thus, even if Thompson used the failure

to signal as a pretext to initiate a traffic stop of an otherwise-suspicious vehicle, this fact does not

undermine the probable cause that existed to make the stop if Andreous failed to signal his turn. See

United States v. Copeland, 321 F.3d 582, 593 (6th Cir. 2003) (noting that “an observed moving

violation” satisfied the probable cause standard).


         Miller next contends that the district court should have discredited Thompson’s testimony

as inconsistent. Miller pinpoints two topics on which he claims Thompson testified inconsistently:

the initial direction of Thompson’s vehicle and whether any other passengers accompanied

Thompson. But neither alleged inconsistency directly implicates the crux of the issue—whether


                                                 -4-
No. 09-5724
USA v. Miller


Andreous signaled his turn. Because these alleged inconsistencies bear only on collateral facts, we

have no basis to disturb the court’s credibility decision. See United States v. Craig, 198 F. App’x

459, 465 (6th Cir. 2006) (refusing to overturn district court’s credibility determinations despite

alleged inconsistencies regarding “inconsequential” facts); United States v. Clark, 136 F. App’x 831,

834–35 (6th Cir. 2005) (finding no clear error in decision to credit officer’s testimony where

inconsistencies related only to “collateral facts”). Thompson, moreover, corrected these facts

himself.


       Finally, Miller contends that the district court burdened the defense to disprove Thompson’s

testimony, citing several of the judge’s statements:


       •        “I don’t think that [the defense] ha[s] shown me and proven to me that [the officers

are] making it all up.”


       •        “I just wasn’t given any reason not to credit [Thompson’s] testimony about the one

material fact that matters.”


       •        “[The defense] do[esn’t] give me any reason not to believe [Thompson] necessarily

. . . . I don’t see any reason why I should not believe Lieutenant Thompson. You have given me

none, other than the fact that he didn’t remember a few things that aren’t particularly material in my

judgment.”




                                                -5-
No. 09-5724
USA v. Miller


       Taken in isolation, these statements might suggest that the court placed the burden of proof

on the defendant.     But the transcripts of both evidentiary hearings—when read in their

entirety—dispel this concern. The defense consistently emphasized that the government shouldered

the burden of proof to show a traffic violation. And, when the defense questioned whether it had to

disprove Thompson’s testimony, the court clarified: “I’m not saying that you have to disprove.”

The court, moreover, carefully explained the reasons why it credited Thompson’s testimony over

Andreous’s, including that Thompson “care[d] enough about his integrity and his truthfulness” to

correct his previous testimony.    We thus decline to overturn the district court’s credibility

determination. See Hudson, 405 F.3d at 442.


                                                III.


       For the above reasons, we affirm the denial of Miller’s motion to suppress evidence.




                                               -6-